DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing received on 7/22/2022 is accepted, previously indicated drawing objection is withdrawn.
Specification
The amendments to the specification received on 7/22/2022 are accepted. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, line 5 recites “the abutment”, it is unclear which abutment is being referenced, the separate first abutment, the separate second abutment or both. For the purpose of examination, both the limitation is interpreted as either the first or second abutment. 
Claim 18, lines 11-13 recites “an attachment section that is adjacent to the multi-functional section in a coronal direction, and that includes a second cone that tapers in the coronal direction and that is directly coaxially adjacent to the first cone”, it is unclear how the attachment section is adjacent to the multifunctional section in the coronal direction, but the second cone of the attachment section is directly coaxially adjacent to the first cone, as coaxially means concentric on a shared axis. For the purpose of examination, the limitation is interpreted as the first and second cone share a longitudinal axis and the second cone extends in the coronal direction from the first cone.
Claims 19-27 are rejected based on claim dependency on claim 18. 
Claim 22, lines 2-3 recites “an attachment bolt” it is unclear if this is the same attachment bolt as recited in claim 18 or an additional attachment bolt. For the purpose of examination, the limitation is interpreted as the same attachment bolt as recited in claim 18. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2007/0160955) in view of Beaty et al (US 6,227,856).
Regarding claim 18, Han discloses a dental implant system (figures 1-3), comprising: 
a separate first abutment (abutments B’, B”), 
a separate second abutment (abutments B), which is axially longer than the first abutment (see figure 3), and which is a replacement abutment for the first abutment (where the limitation is interpreted as intended use, achievable by the disclosure of multiple abutments which can correspond to the geometry of the implant/fixture A as disclosed in par 25), 
a tooth implant (metal fixture A) where the abutments (B, B’ B”) is attachable (par 24 discloses the attachment of the abutments to the implant by a friction lock), the tooth implant (A) including: 
an insertion section (threaded part 10) configured to anchor the tooth implant in a jawbone (pat 21 discloses the threaded portion being used to insert in the jawbone of a patient and figure 2) and provided with a screw thread or a nail thread (see figure 1-3), 
a multi-functional section (fitted part 12) that is adjacent to the insertion section in a coronal direction (figures 1 and 3), and that includes a first cone that tapers in the coronal direction (see figures 1 and 3; and par 18 which discloses the fitted part being tapered), 
an attachment section (post part 13) that is adjacent to the multi-functional section in the coronal direction (see figures 1 and 3) and that includes a second cone that tapers in the coronal direction  (see figures 1 and 3 and par 22 discloses the post part being tapered as well) and that is directly coaxially adjacent to the first cone (where the post part 13 and the fitted part 12 being along the same longitudinal axis adjacent to one another as seen  in figures 1 and 3), 
wherein the second cone is configured as a coronal protrusion (see figure 1 and 3), 
wherein an external cone connection is provided at least between the second cone (13) and the first abutment (B, see par 25 which discloses a connection between the post part 13 and the fitted part 12 of the fixture with the fitted recess 20 of the abutment B), and 
wherein the second cone exclusively forms a seat for the first abutment (this limitation is achieved in view of the disclosure of par 25 which states the connection between the abutment and the post part via friction lock), and 
wherein the first cone and the second cone have an identical cone angle and are defined by a common smooth enveloping surface See figure 3, where the cone angles appear to be consistent creating a smooth outer envelope outer surface), wherein, the first abutment is replaced by the second abutment (wherein Han discloses multiple abutments, which can be fitted to the post and is therefore capable of performing the intended use of replacing the first abutment with the second abutment).  
Han fails to disclose the tooth implant where the abutment is attached by an attachment bolt and when the first abutment is replaced by the second abutment and the second abutment extends in an axial direction of the tooth implant axis in an apical  direction towards the jaw bone beyond the second cone into the first cone, whereby the Attomney Dockct No, SCRI00second abutment contacts the tooth implant at least along a portion of the axial extension of the second cone and additionally at least along a portion of the axial extension of the first cone.
Beaty teaches a tooth implant which attached to an abutment by an attachment bolt (col 3, lines 56-61 discloses the abutment 10a to an implant by the abutment screw 15). 
As both Han and Beaty disclose attachment of the abutment to an implant (see Han par 24 and Beaty col 3, lines 56-58), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the means for attaching the abutment to the implant disclosed by Han with the implant which is attached to the abutment by an abutment bolt as disclosed by Beaty to achieve the predictable results of removably attaching an implant to an abutment.
Beaty further teaches a first separate and second separate abutments (see figure 1, abutments 10a) wherein the second abutment extends axially longer than the first abutment in an axial direction of the tooth implant axis in an apical direction towards the jaw bone (col 3, lines 27-30 discloses the abutments expanding in a supragingival direction in the transmucosal section 11a, see figure 1).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second abutment of Han to extend axially longer than the first abutment in an axial direction of the tooth implant axis in an apical direction towards the jaw bone as disclosed by Beaty for the purpose of providing a desired fit to the dental implant. With the modification of the second abutment to extend axially longer than the first abutment by Han, Beaty would be capable of performing the intended use of when the first abutment is replaced by the second abutment and the second abutment extends in an axial direction of the tooth implant axis in an apical  direction towards the jaw bone beyond the second cone into the first cone, whereby the Attomney Dockct No, SCRI00second abutment contacts the tooth implant at least along a portion of the axial extension of the second cone and additionally at least along a portion of the axial extension of the first cone (as a result of the extension of the lower edge of the implant). 
Regarding claim 19, Han discloses the insertion section (10) tapers conically towards an apical apex end of the tooth implant (see figure 3).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al in view of Beaty et al as applied to claim 18 above, and further in view of Cottrell (US 2014/0329201).
Regarding claim 20, Han/Beaty fail to disclose the claimed invention as set forth above in claim 18, but fails to disclose the tooth implant is made from titanium or a titanium alloy that is nano-structured at least at a surface of the tooth implant.
However, Cottrell teaches a dental implant (10) made of titanium or a titanium alloy that is nano-structured at least at a surface of the tooth(par 5 discloses fabricating the implant from a titanium or titanium alloy and in the future nano-structure titanium) for the purpose of increasing strength (par 5).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Han/Beaty to have the tooth implant is made from titanium or a titanium alloy that is nano-structured at least at a surface of the tooth implant as disclosed by Cottrell for the purpose of increasing the strength of the implant. 
Regarding claim 21, Han/Beaty fail to disclose the claimed invention as set forth above in claim 18, but fails to disclose the first and second abutment is made from titanium or a titanium alloy that is nano-structured at least at a surface of the tooth implant.
However, Cottrell teaches an abutment made of titanium or a titanium alloy that is nano-structured at least at a surface of the tooth (par 5 discloses fabricating the abutment from a titanium or titanium alloy and in the future nano-structure titanium) for the purpose of increasing strength (par 5).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Han/Beaty to have the first and second abutment made from titanium or a titanium alloy that is nano-structured at least at a surface of the tooth implant as disclosed by Cottrell for the purpose of increasing the strength of the abutment. 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al in view of Beaty et al as applied to claim 18 above, and further in view of Moser (US 2016/0143712) and Friedman et al (US 5,209,659).
Regarding claim 22, Han/Beaty discloses the claimed invention as set forth in claim 18. Beaty further teaches the first or second abutment is attachable or attached at the tooth implant by an attachment bolt (col 3, lines 56-61 discloses the abutment 10a to an implant by the abutment screw 15), but fails to disclose the tooth implant is made from a first material with an elasticity modulus between 15 GPa and 75 GPa, wherein at least one of the first or second abutment is made from a second material with an elasticity modulus greater than 100 GPa, and wherein the attachment bolt is made from the first material or the second material.
Moser teaches the tooth implant is made from a first material with an elasticity modulus between 15 GPa and 75 GPa (par 69 discloses the use of beta titanium alloy for the implant, which the applicant discloses as the first material in the specification and therefore has the desired elastic modulus) for the purpose of providing a highly plastically deformable material which enables bending without cracking (par 69). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Han/Beaty to have the tooth implant is made from a first material with an elasticity modulus between 15 GPa and 75 GPa as set forth above by Moser for the purpose of preventing cracking and bending of the implant. 
Friedman teaches an abutment made from a material with an elasticity modulus greater than 100 GPa and the attachment bolt being made of the material ( col 5, lines 25-30 discloses the abutment 122 and the screw 124 is disclosed as being made of a commercially pure titanium, which the applicant discloses as the second material in the specification and therefore has the desired elastic modulus) for the purpose of enabling integration into the surrounding bone (col 5, lines 30-33). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify further Han/Beaty to have the first or second abutment made from a second material with an elasticity modulus greater than 100 GPa and the attachment bolt being made of the second material as set forth above by Friedman for the purpose of enabling integration into the surrounding bone and tissue. 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al in view of Beaty et al as applied to claim 18 above, and further in view of Lin et al (CN 103014389).
In regard to claim 23, Han/Beaty disclose the claimed invention as set forth above in claim 18, but fails to disclose the tooth implant is made from a beta titanium alloy at least at a surface of the tooth implant. 
Lin teaches an implant (examples disclosed in par 2 include dental implants) which is made of a beta titanium alloy (par 11 of translation) for the purpose of improving the strength of the implant while enabling high plasticity and low elastic modulus similar to artificial bone (par 11). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Han/Beaty to have the tooth implant is made from a beta titanium alloy at least at a surface of the tooth implant as taught by Lin for the purpose of providing high strength and plasticity and low elastic modulus similar to bone. 
In regard to claim 24, Han/Beaty/Lin disclose the claimed invention as set forth above in claim 23. Lin further teaches the beta titanium alloy is nano-structured (oar 11-15 discloses the beta titanium alloy as being nanometer or prepared by a nanometer preparation method), for the reasons set forth above.

Claim 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al in view of Beaty et al as applied to claim 18 above, and further in view of Smith et al (US 2018/0161128).
In regard to claim 25, Han/Beaty disclose the claimed invention as set forth above in claim 18, but fails to disclose at least one of the first or second abutment is made from cP-titanium. 
However, Smith teaches an abutment made of cP-titanium (see par 38). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Han/Beaty to have at least one of the first or second abutment is made from cP-titanium as taught by Smith for the purpose of enabling biocompatibility with the surrounding bone and tissue. 
In regard to claim 26, Han/Beaty/Smith disclose the claimed invention as set forth above in claim 25. 
Smith further teaches the cP-titanium is nano-structured (par 38 discloses that the surface of the abutment can be covered in a nano-tube construction, which renders a cP titanium made of nanostructures obvious) for the purpose of enabling soft tissue healing and creating a healthy tissue pocket for abutment placement (par 38).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Han/Beaty/Smith to have the cP-titanium be nano-structured, as further disclosed by Smith for the purpose of enabling soft tissue healing and creating a healthy tissue pocket for abutment placement. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al in view of Beaty et al as applied to claim 18 above, and further in view of Schonenberger (US 2007/0202465).
Regarding claim 27, Han/Beaty disclose the claimed invention as set forth above in claim 18, but fails to recite the attachment bolt is threadable into an opening that is formed at least in the coronal protrusion when the external connection is provided between the abutment and the tooth implant.
Schonenberger teaches an attachment bolt (occlusal screw 3) which is threadable into an opening (cavity 1.4m see figure 6 and par 30-31 which discloses the attachment to the threaded screw) that is formed in a coronal protrusion (coronal implant region 1.2) when an external connection is provided between an abutment (supra-structure element 2) and an implant (1, see figure 5). 
As Han, Beaty, and Schonenberger disclose connecting an abutment to a tooth implant (see Han par 24, Beaty col 3, lines 56-58, Schonenberger figure 5), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the attachment connection between the abutment and implant of Han or Beaty with the connection set forth above by Schonenberger to achieve the predictable results of removably attaching the abutment to the implant. 
Response to Arguments
Applicant’s arguments with respect to claims 18-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772